Matter of North v Christine Y. (2014 NY Slip Op 08030)





Matter of North v Christine Y.


2014 NY Slip Op 08030


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2013-05710
 (Docket No. V-918-13)

[*1]In the Matter of Jo Lynette North, appellant,
vChristine Y. (Anonymous), et al., respondents- respondents; Karen M. (Anonymous), intervenor- respondent.


Sally S. Benvie, Cornwall, N.Y., for appellant.
Langdon C. Chapman, County Attorney, Goshen, N.Y. (Linda Pierson DaSilva of counsel), for respondent-respondent Orange County Department of Social Services.
Neal D. Futerfas, White Plains, N.Y., for intervenor-respondent.
Ronna L. DeLoe, New Rochelle, N.Y., attorney for the child.

DECISION & ORDER
In a child custody proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Orange County (Woods, J.), dated May 8, 2013, which dismissed her petition for custody of her granddaughter.
ORDERED that the order is affirmed, without costs or disbursements.
The subject child has been living in foster care since May of 2011. The appellant, the child's paternal grandmother, petitioned for custody of the child in February of 2013. In May of 2013, the parental rights of the child's parents were terminated, guardianship and custody of the child were transferred to the Orange County Department of Social Services, and she was freed for adoption. The grandmother's custody petition was thereafter dismissed.
The Family Court properly denied the petition for custody without a hearing, "as the appellant's recourse was to seek adoption, not mere custody," of the child (Matter of McHarris v Administration for Children's Servs., 53 AD3d 660, 660-661; see Matter of Snypes v Administration for Children's Servs., 308 AD2d 593; Matter of Patience B. v Administration for Children's Servs., 306 AD2d 473; Matter of Irons v Ford, 289 AD2d 576, 577; Matter of Annie H., 207 AD2d 788, 789; Social Services Law § 384-b[11]).
MASTRO, J.P., SGROI, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court